 PIPELINERSLOCAL 798523PipelinersLocalUnion No.798, affiliated with UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada,AFL-CIO' (Henkels& McCoy,Inc.)andBilly Lambeth.Case 23-CB-1 195February 22, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND KENNEDYOn November 22, 1971, Trial Examiner Joseph I.Nachman issued the attached Decision in this proceed-ing.Thereafter, the General Counsel filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions and briefand has decided to affirm the Trial Examiner's rulings,findings, and conclusions, as modified herein,' and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint herein be, and it hereby is, dismissed.The caption of the Trial Examiner's Decision inadvertently referred toRespondent as "Pipefitters Local Union No 798" and set forth the casenumber as "23-CA-1195 " We hereby correct these errorsAs Union Business Agent Holloway, by withdrawing the demand forSupervisor Lambeth's discharge and assuring Project Superintendent Bir-mingham that Lambeth could remain on the lob, timely and effectivelyrepudiated his allegedly unlawful acts, we find that the Respondent did notviolate Section 8(b)(1)(B) of the Act. For this reason, we adopt the TrialExaminer's recommendation that this aspect of the complaint be dismissedSeeColumbia Typographical Union No. 101, International TypographicalUnion of North America, AFL-CIO (The Evening Star Newspaper Co.),193NLRB No 167TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHI.NACHMAN,Trial Examiner:This case triedbefore me at Houston,Texas, on October 14,' with all partiespresent in person or represented by counsel,involves a com-plaint2 pursuant to Section 10(b) of the National Labor Rela-tionsAct, asamended(herein the Act), alleging that on orabout June 10, Pipefitters Local UnionNo. 798,affiliatedwith UnitedAssociation of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the United Statesand Canada,AFL-CIO (herein Respondentor Local 798),restrained and coerced Hinkels& McCoy,Inc. (herein theCompany), in the selection of its representative for the pur-pose of collective bargaining and adjustment of grievances, bythreatening the Company with trouble on its job unless itterminated the employment of Billy Lambeth, its Pipe Bend-ing Foreman, in violation of Section 8(b)(1)(B) of the Act.For reasons hereafter stated, I find and conclude that thecomplaint herein should be dismissed in its entirety.At the trial all parties were afforded full opportunity tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally on the record, and to submit briefs.Briefs submitted by the General Counsel and Respondent,respectively, have been duly considered. Upon the pleading,stipulations of counsel, the evidence, including my observa-tion of the demeanor of the witnesses while testifying, and theentire record in the case, I make the following:FINDINGS OF FACT'The Unfair Labor Practices AllegedShortly before April 26, the Company contracted to con-struct a 12-inch pipeline for Mobile Pipeline Company, run-ning from Livingston to Hull, Texas, a distance of about 75miles.C. C. Birmingham was the highest company officialregularly stationed at the worksite. Birmingham hiredLambeth, who was not a member of any labor organization,as Pipe Bending Engineer, and the latter hired his crew ofeightmen who were sent to him from the hiring hall ofOperating Engineers and Laborers. In addition to Lambeth'screw, a crew of welders, who were members of Respondent,were also on the job, but not under Lambeth's supervision.Gerald Upton was a welder and Respondent's steward on thejob.During the evening of June 9, UnionBusinessAgent Hol-loway telephoned Company Superintendent Birmingham andadmittedly told the latter that he had information that PipeBending Engineer Lambeth had at one time crossed a picketline established by Respondent, and that unless the Companyremoved Lambeth from the job there would be trouble. Thefollowing morning Birmingham telephoned his superior, Ar-thur Faust, at the Company'smainoffice in Blue Bell, Penn-sylvania, and reported his conversation with Holloway. Fausttold Birmingham to await further word from him before hetook any action in the matter. After calling Faust,Birming-ham told Lambeth about the call from Holloway and ascer-tained from Lambeth that he had had some trouble aboutcrossing a picket line on a fob in Dennison, Texas.Birming-ham assured Lambeth that he would take no action beforehearing from Faust.During the day on June 10, Faust telephoned CharlesBalch, an organizer with the International Union, and com-plained about Holloway's aforementioned action. Balch toldFaust that the matter would be taken care of and that heshould forget about it. Faust then telephoned Birminghamand instructed the latter not to take any action regarding thepossible termination of Lambeth. During the evening of June10,Holloway telephoned Birminghamagain andtold thelatter that he had ascertained that the Lambeth employed bythe Company was not the man he had in mind when he calledthe preceding day; apologized for the error; and stated thatso far as Respondent was concerned it had no objection toLambeth's continued employment on the job.Birminghamthen telephoned Lambeth and told him that the problem hadbeen taken care of and that he would continue on the job. AtThis and all dates referred to are 1971, unless otherwise stated2Issued September 17, on a charge filed June 22 and served June 23'No issue of commerce or labor organization is presented The complaintalleges and the answer admits facts which establish the allegations of thecomplaint in that regard I find those facts to be as pleaded195 NLRB No. 100 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis point about two-thirds of the pipeline job had been com-pleted.The following day (June 11) both the pipebending andwelding crews reported for and worked the entire day. At thebeginningof that dayBirminghamdirected his assistant, Ar-nold Sasser, to keep a close watch on the operations of bothcrews and to keephim (Birmingham) closely advised of anyunusual event.Toward the end of the day Sasser reported toBirminghamthatWelder's Steward Upton was insisting that"stabbing" and "carrying the line" were two separate jobs`and, while the Company was free to hire anyone it pleased tocarry theline, it wascontrary to the terms of the contract forthe "stabber" to perform both jobs. This issue not havingbeen resolved during the workday on June 11, Upton tele-phoned UnionBusinessAgent Holloway that evening andtold the latter that he had been permitting the Company toassign the "stabbing" and "carrying the line" to one em-ployee.' The evidence is uncontradicted that this was the firstinformation Holloway had that the "stabber" was performingtwo jobs, and he directed Upton to see that the practice wasimmediately terminated.The following morning Uptonagain tookup with Sasserthe matter of the "stabber" performing two jobs, and statedthat the practice would not be permitted to continue.Sasserthen authorized Upton to call the union hall and obtain ajourneyman who would perform the work of "carrying theline."While thiswas being arranged,Upton would not per-mit the bus which takes the men from the Company's ware-house to the worksite to leave, with the result that the menwere approximately a half hourlate in gettingto work thatmorning.Later during the morning of June 12,Birmingham againtelephoned Faust at the Company's office in Pennsylvania,telling the latter thathe (Birmingham)was being generallyharrassed by the Union, relating specifically the incidentsabout the bus beinglate leavingthe warehouse; that he wasforced to take on another journeyman to "carry the line"; andexpressed his belief that unless some drastic action was takenregarding Lambeth the company would have trouble comp-leting the pipeline job. Faust toldBirminghamthat he wishedto consider the matter and that no action should be takenuntil he called back. In a short while Faust telephoned Bir-mingham anddirected the latter to remove Lambeth from thejob.` Faust testified, and I have no reason to doubt his tes-timony in that regard, that he directed Lambeth's removalfrom the job because he was convinced that if he did not doso Holloway and Upton would cause trouble on the job.However, when Faust was asked if the problem about theThe work of a "stabber"is tohold an end of a section of pipe while thewelderwelds it to the end of the proceeding section. "Carrying the line"means settingskids so that the pipe will fit the contour of ground and keepthe pipegoing in a straight lineUpton's primary purpose inmakingthis call to Holloway was to get thelatter's assistance in settlinga personalclaimhe hadagainst theCompanyfor damagesto a truck Uptonwas rentingto the Company, and in theconversation told Holloway thathe had been permittingthe "stabber" toalso "carrythe line "Holloway refused to become involved in Upton'spersonal claim,but directed the latterto see thatthe "stabber" did not also"carry the line "Faust also directed Birmingham to give Lambeth the choice of comingto Blue Bell, Pennsylvania, where the Company would give him work, at hissamepay, that did not involve contact with Plumbers or staying home andhaving the Company continue his salary of $450 a week until the pipebending portion of the job was completed. Lambeth elected to stay homeand the Company paidhis wagesfor 4 weeks The General Counsel con-tends that as part of the remedy here, Respondent should be required tomake the Company whole for the $1,800 it paid Lambeth while not workingon the job As I recommenddismissalof the complaint, I find it unnecessaryto consider this contention"stabber," or the delay in the bus leaving the warehouse hadany connection with Lambeth, he replied, "I can't say yes tothat, because I don't know whether it did. I wish I did know."He also admitted that he simply assumed that the two mattersmight have some connection and, wishing to avoid possibletrouble for his company, decided to let Lambeth go. Birming-ham testified that his reason for recommending to Faust thatLambeth be removed from the job was that he felt that Re-spondent would cause trouble which would impede or pre-vent its completion. He admitted, however, that no unionofficial ever made a statement of that purport to him and thathe assumed it from what he learned about Upton's conducton June 11 and 12.Contentions and ConclusionsThere came to be no doubt Holloway's statement to Bir-mingham on June 9 that the Company would have troubleunless it removed Lambeth from the job would ordinarily beregarded as a violation of Section 8(b)(1)(B) of the Act, whichmakes it an unfair labor practice for a labor organization. to restrain or coerce ... an employer in selection ofhis representatives for the purpose of collective bargain-ing or the adjustment of grievances.That Holloway's statement to Birmingham, the Company'stop official on the job, coerced or restrained the Company fora limited period of time, in the matter of the selection of itsrepresentative for the purpose of adjustment of grievances, issettled by Board decisions.Toledo Locals Nos. 15-P and 272(The Toledo Blade Company, Inc.),175NLRB No. 173.However, before the employer took any action because of theUnion's threat, Holloway on June 10 notified the Companythat his objection to the employment of Lambeth voiced thepreceding night was in error and completely withdrew thatthreat by telling Birmingham that Respondent had no objec-tion to Lambeth's continued employment by the Company aslong as the latter so desired. Accordingly, on the authority ofColumbia Typographical Union No. 101,193 NLRB No. 167,to the extent that said decision related toThe WashingtonDaily Newscase, I find and conclude that the complaintshould be dismissed in its entirety.The General Counsel argues that Holloway's withdrawalof his objection to the Company's continued employment ofLambeth's was not in good faith and that Upton's insistencethat the Company no longer require the "stabber" to "carrythe line," and his conduct in delaying the departure of the buson June 12 were simply other means by which the Union waspursuing its original objective of forcing the Company toremove Lambeth from the job. The short answer to this argu-ment by the General Counsel is that, if such was the Union'spurpose, it was incumbent on him to come forward withevidence from which such an inference might legitimately bedrawn. This, I find and conclude, the General Counsel failedto do. Birmingham admitted that the Union neither said nordid anything to indicate such a purpose, and Faust, whenasked if the dispute about the "stabber" had any connectionwith the Union's withdrawn demand, answered that he didnot know. Even assuming that both Faust and Birminghamentertained a good-faith belief that by Upton's conduct theUnion was persuing its original objective of getting Lambethoff the job, such good-faith belief does not itself impose liabil-ity on the Union where such liability does not otherwise exist,nor is it a substitute for proof by a preponderance of theevidence, which I have found lacking here, that such was infact the Union's purpose.Upon the foregoing findings of fact and the entire record,Imake the following: PIPELINERSLOCAL 798CONCLUSIONS OF LAWThe General Counsel has failed to establish by a prepon-derance of the evidence that the Union engaged in the unfairlabor practice alleged in the complaint,and said complaintshould be dismissed.Upon the foregoing findings of fact, conclusions of law, and525the entire record in the case,and pursuant to Section 10(c)of the National Labor Relations Act, as amended, I issue thefollowing recommended:ORDERThe complaint herein is dismissed in its entirety.